Petition for writ of habeas corpus and writ of review in aid thereof.
[1] Petitioner claims he is unlawfully detained of his liberty by the sheriff of the city and county of San Francisco. It appears from the petition that he was adjudged guilty of contempt of court, in failing to comply with an order with reference to the payment of alimony, and sentenced *Page 523 
to the county jail. In support of the application, petitioner alleges that no testimony was adduced in the contempt proceedings which showed that he had any property or ability to comply with the order. No memorial of the proceedings was had, but the order adjudging petitioner in contempt and directing the sheriff to take him into custody recites that he had ability to comply with the order but wilfully neglected and refused to do so. It appears by affidavits that petitioner and his wife were sworn and examined and there was testimony introduced on the hearing of the contempt proceedings that petitioner was a broker and had the ability to pay. It also appears from the record that the court proceeded within its jurisdiction.
The petition is denied.
Knight, J., and Cashin, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on May 2, 1931, and an application by petitioner to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on May 18, 1931.